688 N.W.2d 510 (2004)
CITY OF GROSSE POINTE PARK
v.
MICHIGAN MUN. LIABILITY & PROPERTY POOL.
No. 125630.
Supreme Court of Michigan.
November 5, 2004.
SC: 125630, COA: 228347.
On order of the Court, the application for leave to appeal the October 30, 2003 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether sewage is a "pollutant" under the applicable insurance policy's pollution exclusion clause; (2) whether extrinsic evidence may be used to establish an ambiguity in the pollution exclusion clause; and (3) whether defendant may be estopped from asserting the pollution exclusion. The application for leave to appeal as cross-appellant is also considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., states as follows:
I would not limit the grant of leave to appeal, but would allow the parties to address all the issues that they have raised.
KELLY, J., joins the statement of WEAVER, J.